ORDER
On recommendation of the Judiciary Commission of Louisiana, and considering the response thereto filed by Judge Monty Doggett,
IT IS ORDERED, ADJUDGED AND DECREED that Judge Monty Doggett, Judge of the Tenth Judicial District Court for the Parish of Natchitoches, State of Louisiana, be and he hereby is disqualified from exercising any judicial function during the pendency of further proceedings in this matter, pursuant to La. Const, art. V, § 25(C) and Supreme Court Rule XXIII, § 27.
This order shall be effective immediately-
/$/ Chet D. Traylor
Justice, Supreme Court of Louisiana